On Petition for a Rehearing.
Hammond, J.
In their very earnest and able brief for a rehearing, the learned counsel for the appellees assume that the appellees Daniel, Absalom, and Marion Hauk are children of Philip Hauk, deceased. If this is a fact, the pleadings fail to show it. The parties may, on the return of the case to the court below, reconstruct their pleadings, and when the fact of the relationship, assumed as above stated, is properly brought to the attention of the court, a question may be presented which can not be decided in the present condition of the pleadings. The opinion of the court pronounced by the Chief Justice, on the record before us, is without doubt a correct exposition of the law.
The petition for a rehearing is overruled.